Citation Nr: 0530488	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for hiatal hernia.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from April 1987 to March 1991.

This matter initially came before the Board of Veterans' 
Appeals from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for ulcers and 
hiatal hernia and declined to reopen the veteran's claim of 
entitlement to service connection for a low back disorder.


FINDINGS OF FACT

1.  The veteran's original claim for compenstiaotn on a form 
prescribed by the Secretary was filed in 1991.

2.  The cl;aims for service connection for an ulcer and a 
hiatal hernia are new claims.  The claim for a low back 
disability is a claim to reopen.

3.  The veteran failed to report for a scheduled VA 
examination and good cause is not shown.


CONCLUSIONS OF LAW

1.  The claim for service connection for ulcers is denied. 38 
C.F.R. § 3.655 (2005).

2.  The claim for service connection for a hiatal hernia is 
denied. 38 C.F.R. § 3.655 (2005)..

3.  The application to reopen a claim for service connection 
for a low back disability is denied.  38 C.F.R. § 3.655 
(2005)..


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
December 1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statements of the 
Case, issued in September 2000, provided notice to the 
veteran of the evidence necessary to support his claims.  
Supplemental statements of the case dated in May 2001 and 
March 2005 also provided notice to the veteran of the 
evidence of record regarding his claims and why this evidence 
was insufficient to award the benefit sought.

Moreover, letters dated in February 1999, January 2001, 
January 2004, and October 2004 also instructed veteran 
regarding the evidence necessary to substantiate the claims 
and requested that he identify evidence supportive of the 
claims.  

The Board's December 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claims.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations of his claimed 
disabilities.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In this regard the 
Board notes that the veteran has been requested to 
specifically identify private treatment sources and a VA 
facility where he reportedly received treatment for the 
claimed disabilities.  However, the veteran failed to respond 
to VA's request for information.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a low back disorder, 
the Board further notes that the new regulations redefine 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  66 Fed. Reg. at 45,630 (codified 
as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001. 66 Fed. Reg. at 45,620.  Because 
the veteran's claim was received in November 2000, the 
amended regulations pertaining to new and material evidence 
are not for application.

The veteran's service medical records are negative for any 
diagnosis or abnormal finding pertaining to his 
gastrointestinal (GI) health.  In February 1991, the veteran 
reported that he suffered from heart burn and indigestion 
almost daily.

In a February 1991 report of medical history, the veteran 
endorsed frequent indigestion, but denied stomach, liver, or 
intestinal trouble.  Upon physical examination, no diagnosis 
pertaining to his GI tract was made.

On VA general medical examination in January 1992, the 
veteran reported symptoms of mild hyperacidity, relieved with 
Rolaids.  No clinical findings were noted, and the impression 
was symptoms of mild hyperacidity.

An upper GI examination was performed in August 1993.  There 
was no interference with swallowing and no varices or hernia 
were noted.  There was a localized area of transit 
irritability of the distal antrum or proximal portion of the 
canal.  Barium staining in that area suggested the 
possibility of a small area of superficial ulceration.  There 
was reflex irritability noted of the duodenal bulb and loop 
throughout the examination.  There also appeared to be some 
hypertrophy of Brunner's glands, usually seen with 
hyperacidity.  The impression was irritability of the distal 
antrum and pyloric channel with a possible small area of 
superficial ulceration.  A September 1993 VA treatment note 
indicates that the August 1993 upper GI report showed a 
questionable ulcer.

A VA treatment note dated in December 1994 indicates an 
impression of gastritis.  The veteran reported that he drank 
coffee and smoked.  The provider indicated that Zantac would 
be continued.  Dyspepsia was noted in a June 1995 treatment 
note, and the provider indicated continuance of Zantac.  In 
July 1995 the veteran reported that he had been seen in a 
local emergency room for abdominal pain which was different 
from his dyspepsia.  In September 1998 the veteran reported 
that he seldom suffered from heartburn.

An additional VA general medical examination was carried out 
in October 1995.  The veteran indicated that he had been seen 
since his last rating evaluation at the Walla Walla VA 
Medical Center (VAMC) for ulcer evaluation.  Examination of 
the digestive system revealed an obese abdomen and normal 
bowel sounds.  There was no organomegaly or mass noted.  
There was no tenderness or rigidity and no hemorrhoids or 
fissures.  No hernia was found on examination.  No diagnosis 
was made with respect to the veteran's gastrointestinal 
tract.

On VA examination in April 1999, the veteran reported that 
while in service he suffered from constant heartburn which he 
treated with Rolaids and Tums with good relief.  The examiner 
noted that a small ulcer and pyloric canal abnormality were 
found on testing, and that the veteran was later found to 
have helicobacter bacteria which was treated with antibiotics 
and Prilosec.  The veteran did well until the previous year, 
when he started to experience heartburn and acid 
regurgitation.  He also reported that he suffered from 
diarrhea along with the heartburn.  The veteran denied 
vomiting and blood in his stool.  Physical examination 
revealed a moderately obese abdomen with some tenderness in 
the epigastrium.  The abdomen was soft with no palpable 
masses.  The veteran reported a weight gain of 30 pounds in 
the previous year.  Upper GI X-rays revealed no hiatal 
hernia, but did indicate mild gastroesophageal reflux.  The 
diagnosis was gastrointestinal reflux.

A January 2000 VA treatment record indicates diagnoses of 
hiatal hernia and gastroesophageal reflux.  The provider 
concluded that the veteran was clinically stable regarding 
his diagnoses.

In a January 2001 letter, the RO notified the veteran that he 
should submit evidence from private medical providers.  The 
veteran was informed that VA would obtain VA treatment 
records as well as relevant evidence in the custody of a 
federal agency.  The letter indicated that VA would provide 
assistance in obtaining private records or other evidence.

The veteran was scheduled for a hearing before the RO in June 
2001 but failed to appear for that hearing.

In a September 2001 informal hearing presentation, the 
veteran's representative pointed out that the veteran had 
mentioned treatment at a VAMC in Oklahoma immediately after 
his separation from service.  

A VA treatment note dated in March 2002 shows assessments of 
gastroesophageal reflux and Barrett's esophagus.  The veteran 
was to follow up with his private specialist.

In a January 2004 letter, the Appeals Management Center (AMC) 
requested that the veteran fully identify private medical 
care providers so that records could be requested.  The 
letter also requested that the veteran identify the VA 
medical facility in Oklahoma where he had reportedly received 
treatment for his claimed disabilities.  He was also informed 
that he could submit other relevant evidence.  The veteran 
did not respond to this letter.

In an October 2004 letter from the AMC, the veteran was 
informed that VA examinations would be scheduled.  He was 
notified of the consequences of failure to report for his 
examinations.  

Relevant VA examinations were scheduled in November 2004.  A 
report from the Walla Walla VAMC indicates that the veteran 
failed to report for his scheduled examinations.  

A January 2005 VA treatment record shows the same diagnoses 
as above, and notes that the veteran followed up with a 
private gastroenterologist.

The Board recognizes that VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  The Board observes 
that there is evidence of record that indicates that the 
veteran has received private treatment for his claimed ulcers 
and hiatal hernia, and that he also received treatment at a 
VA facility in Oklahoma.  However, although VA has 
specifically requested that the veteran provide information 
that would allow such records to be obtained, the veteran has 
not responded.

The record demonstrates that the veteran was scheduled for VA 
examinations in November 2004, but failed to report.  He has 
not offered an explanation for his failure to report or 
requested that the examination be rescheduled.  38 C.F.R. § 
3.655(b) addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  

According to 38 C.F.R. § 3.655(a), (b) (2005), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2005).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the form 21-526, received in 
1991.  Any other claim might be a new claim for service 
connection; however, the initial application for compensation 
(original claim) was filed in 1991.  Any other new claim 
would come under the guidance of other original claim.  
38 C.F.R. § 3.655 (2005).

Since the veteran's claim for service connection for an ulcer 
and a hiatal hernia fall within the parameter of "any other 
original claim" and his claim for a low back disability falls 
within the parameter of a claim to reopen, the claims are 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  
Entitlement to each of these benefits cannot be established 
without a current VA examination and a medical opinion based 
upon a review of the record.

The veteran has failed to provide any reasons for his failure 
to report for the VA examination.  Under the circumstances, 
his claim must be denied. See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for hiatal hernia is 
denied.

New and material evidence having not been submitted, the 
petition to reopen the claim of entitlement to service 
connection for a low back disorder, to include the coccyx, is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


